Citation Nr: 0301927	
Decision Date: 01/31/03    Archive Date: 02/07/03

DOCKET NO.  00-21 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE


Entitlement to an increased rating for the service connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel





INTRODUCTION

The veteran had active service from August 1967 to April 
1970.

This appeal arises from an April 1998 rating decision of the 
St. Petersburg, Florida Regional Office (RO), which assigned 
a 50 percent evaluation for the veteran's service connected 
PTSD.  The case was remanded from the Board to the RO in May 
2001 for additional development of the evidence and for due 
process reasons.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's PTSD have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.126, Diagnostic Code 
9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the April 1998 
rating decision of the evidence needed to substantiate his 
claim.  He was provided an opportunity to submit such 
evidence.  In the October 1999 statement of the case and the 
September 2000 and August 2002 supplemental statements of the 
case, the RO notified the veteran of all regulations relating 
to his claim, informed him of the reasons for which it had 
denied his claim, and provided him additional opportunities 
to present evidence and argument in support of his claim.  In 
addition, in a VCAA compliance letter of June 2001, the 
veteran was informed as to VA's duty to assist him in 
obtaining evidence for his claim, what the evidence must show 
to establish his claim, what had been done to assist the 
veteran with his claim, and what information or evidence that 
VA needed from the veteran.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  The veteran 
has been afforded three VA psychiatric rating examinations 
with medical opinions as to his employability.  These 
examinations have provided all requisite clinical findings 
necessary to fully and fairly evaluate this claim.  VA 
outpatient treatment records from 1997 to 2002 have been 
obtained as well as a SSA disability determination and the 
medical records upon which it was based.  The veteran's VA 
vocational rehabilitation records have also been obtained.  
In short, VA has fulfilled the duty to assist by aiding the 
veteran in obtaining evidence that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

On VA psychiatric examination in March 1998, the veteran 
reported consistently having nightmares on a nightly basis 
and the reexperiencing of events from the war.  He also had 
problems with irritability, anxiety, survival guilt, 
depression, difficulty being around people or being in large 
crowds and in controlling his temper.  He was receiving VA 
outpatient treatment and a course of medications had been 
administered.  Following service, the veteran had lost a 
number of jobs as he was unable to respect an individual in 
authority.  Due to this problem, the veteran currently worked 
for himself doing free-lance auto bodywork.  The veteran had 
been married four times.  He complained of having difficulty 
concentrating and sleeping at night.  On examination, the 
veteran was tense and tearful.  He was appropriately dressed.  
Affect was appropriate to mood.  Hallucinations and suicidal 
and homicidal ideation were denied.  Speech was logical and 
congruent.  Insight and judgment were fair.  Memory was 
intact.  The diagnosis was PTSD and a Global Assessment of 
Functioning (GAF) score of 60 was assigned.  Long standing 
difficulty with interpersonal relationships was noted.

A June 1998 report of psychological evaluation from the 
Social Security Administration (SSA) includes a diagnosis of 
chronic PTSD.  The veteran was anxious during the evaluation.  
He demonstrated deficiencies in attention and concentration.  
PTSD symptomatology had increased in recent years.  It was 
noted that the veteran needed a low-stress and supportive 
work environment.  

A June 1998 statement by a VA psychologist indicates that the 
veteran's treating VA psychiatrist had been consulted.  The 
psychiatrist opined that the veteran would not be able to 
handle training under the VA vocational rehabilitation 
program at that time.  Based on a complete review of the 
record, the psychologist opined that it was not feasible for 
the veteran to be trained or to work.  It was further noted 
that it was beyond question that the veteran had an 
impairment to employability due to his service connected PTSD 
as it substantially affected his ability to work.  It was 
noted that the veteran had not been working and that he had 
been fired from his last 3 jobs.  

It was determined in an August 1998 SSA decision that the 
veteran was disabled due to psychiatric disability.  It was 
further indicated that the veteran had been disabled since 
November 1997.  

On VA psychiatric examination in August 2000, it was noted 
that the veteran was no longer able to work at all and that a 
change in his medications had been made.  The veteran was 
married (his fifth or sixth marriage), but he continued to 
have problems with this relationship.  It seemed to the 
examiner that the veteran's psychiatric condition had grown 
worse.  The veteran was tearful when he discussed Vietnam.  
Mood was described as being "down."  Speech was slow.  
Insight and judgment were fair.  The diagnosis was PTSD and a 
GAF score of 54 was assigned.  It was opined that the veteran 
was unable to work due to PTSD symptomatology.  

On VA psychiatric examination in July 2001, it was reported 
that the veteran was unemployed and that he suffered from 
vivid nightmares and flashbacks.  He denied having an 
interest in hobbies or activities.  He reported feeling a 
detachment from people, he often felt angry, had problems 
sleeping and concentrating, and he felt nervous and always on 
guard.  The veteran had absolutely no social life.  On 
examination, the veteran was tearful.  Speech was normal.  
Mood was depressed and affect was tearful.  It was noted that 
PTSD significantly impacted on his marriage and he was not 
able to go out.  The diagnosis was PTSD and a GAF score of 45 
was assigned.  

Of record are numerous VA outpatient treatment notations 
which span the pendency of the veteran's increased rating 
claim.  These records corroborate the level of disability 
resulting from PTSD as described and assessed in the above 
psychiatric examinations.  The most recent VA treatment 
notation is dated in January 2002.  It reflects that the 
veteran's combat nightmares had increased.  The veteran was 
stuttering more than in the past.  Mood was sad and 
irritable.  The assessment was PTSD and a GAF score of 35 was 
assigned.  The veteran's treatment plan and medications were 
continued.  


Analysis

Service connection is in effect for PTSD, evaluated as 50 
percent disabling under DC 9411 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part. 4.  It is the veteran's 
contention that his symptoms have progressively grown worse 
warranting a higher disability evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities. 38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(2002).

The regulations pertaining to rating PTSD are set forth, in 
pertinent part, below:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.          50

38 C.F.R. § 4.130, Diagnostic Code 9411 (2002).

During the pendency of this claim, the veteran has received 3 
VA psychiatric rating examinations.  The veteran's symptoms 
have included frequent nightmares and flashbacks, intrusive 
thoughts, depression, hypervigilance, being easily startled, 
irritability, mood swings and sleep disturbance.  The veteran 
reported that he often wanted to be by himself and he 
expressed a feeling of social detachment.  He had been 
married five times with significant difficulties reported in 
his current relationship.  The examiners felt that the 
veteran's PTSD symptomatology was both chronic and severe.  
These assessments are corroborated by the assigned GAF 
scores.  

On the first psychiatric examination in March 1998, a GAF 
score of 60 was assigned; in August 2000, a score of 54 was 
assigned; and a GAF score of 45 was assigned in July 2001.  A 
score of 45 denotes the presence of serious symptoms or any 
serious impairment in social or occupational functioning such 
as having no friends or being unable to hold a job.  Most 
recently, the January 2002 outpatient examination report 
contained a GAF score of 35 which shows major impairment in 
several areas such as work or family relations and reflects 
an individual who is depressed, avoids friends, neglects his 
family and is unable to work.  

Of perhaps even greater significance are the June 1998 
reports from the veteran's treating psychiatrist and the VA 
psychologist who evaluated the veteran for the VA vocational 
rehabilitation program.  At that time, the psychiatrist 
opined that the veteran was unable to handle training under 
the VA vocational rehabilitation program.  The psychologist 
opined that the veteran was not able to be trained or to 
work.  These opinions are especially persuasive due to the 
fact that these individuals had worked with the veteran on an 
ongoing basis thereby yielding even greater insight into the 
veteran's disability picture. 

In addition, a June 1998 psychological evaluation from the 
SSA noted that PTSD symptoms had increased and that the 
veteran would need a low-stress and supportive environment.  
Based on these findings, in an August 1998 determination, the 
SSA concluded that the veteran was disabled due to his 
psychiatric disability.  

In view of the information provided by the veteran's treating 
psychiatrist and VA and SSA psychologists, a disability 
picture emerges which mirrors the recent GAF scores of 35 and 
45.  In short, it is clear that the veteran avoids people and 
social settings, that he is depressed, neglects his family 
and is unable to work.  

The Board has also reviewed numerous VA outpatient treatment 
records which show that the veteran continues to exhibit 
chronic and severe PTSD symptomatology despite the fact that 
he has received continual VA outpatient treatment as well as 
receiving an ongoing course of medications which has been 
modified at different times in an attempt to ameliorate 
symptoms without success.  

Based on the frequency, severity and duration of psychiatric 
symptoms, as reflected in the mental health record, the Board 
finds that the veteran's PTSD symptoms more closely 
approximate those for which a 100 percent evaluation is 
warranted.  Accordingly, upon review of the entire record, 
the Board finds that the veteran's symptomatology is 
productive of incapacitating symptoms resulting in total 
occupational and social impairment.  Therefore, after 
reviewing the clinical record and resolving any remaining 
reasonable doubt in the veteran's favor, a 100 percent 
evaluation is warranted.


ORDER

Entitlement to the assignment of a 100 percent evaluation for 
PTSD is granted, subject to the applicable criteria 
pertaining to the payment of monetary benefits.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

